                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOSHUA GUNNELS,                            )
                                           )
                     Petitioner,           )                   8:18CV525
                                           )
              v.                           )
                                           )
BRADLEY JOHNSON,                           )       MEMORANDUM AND ORDER
                                           )
                     Respondent.           )
                                           )


      After initial review under Rule 4 of the Rules Governing Section 2254 Cases
in the United States District Courts, I will dismiss this § 2241 petition without
prejudice.1

       The Petitioner, a pretrial detainee, is charged by information in the Lancaster
County, Nebraska District Court with a felony (driving while revoked after a drunk
driving conviction or driving after a conviction for refusal to submit to a blood or
breath test) as well as a misdemeanor (3rd offense driving under the influence of
alcohol.) The county judge found probable cause to hold Petitioner and set bail at 10%
of $30,000. Petitioner thereafter waived a preliminary hearing and his case was bound
over to the district court.2 Petitioner is represented by a public defender. In state court,
he has not challenged the amount of the bond.

       1
         Rule 1(b) of the Rules Governing Section 2254 Cases in the United States
District Courts allows me to apply Rule 4 of those rules to a section 2241 petition. See
also 28 U.S.C. § 2243.
       2
         I have reviewed the entire case file through Nebraska’s judicial records system
made available to the judges of this court. See Stutzka v. McCarville, 420 F.3d 757,
761, n.2 (8th Cir. 2005) (court may take judicial notice of public records); Federal
Rule of Evidence 201 (providing for judicial notice of adjudicative facts). The state
district court case number is 18-914.
      He raises an excessive bail claim and a claim that he has a right to be charged
by indictment. Both claims fail.

       First, there is nothing unusual about this pending state criminal case.
Accordingly, it is clear that this case must be dismissed. See, e.g., Braden v. 30th
Judicial Circuit Court of Kentucky, 410 U.S. 484, 489 (1973) (“federal habeas corpus
does not lie, absent ‘special circumstances,’ to adjudicate the merits of an affirmative
defense to a state criminal charge prior to a judgment of conviction by a state court”
and a petitioner must “exhaust[] all available state remedies as a prelude to th[e]
action.” ); Crandle v. Oliver, No. CV 1:17-00562-WS-N, 2018 WL 1041582, at *3
(S.D. Ala. Jan. 23, 2018) (recommending dismissal and applying Braden to a
petitioner who, among other things, claimed a violation of his speedy trial rights and
the failure to give him a reasonable bond), report and recommendation adopted, No.
CV 1:17-00562-WS-N, 2018 WL 1037053 (S.D. Ala. Feb. 23, 2018).

       Second, Petitioner has no right to be charged by indictment in state court. In
1884, the Supreme Court handed down its landmark decision in Hurtado v.
California, 110 U.S. 516 (1884). The Court held that neither the Fifth Amendment,
which provides for the right to an indictment by a grand jury for serious criminal
charges brought in federal court, nor the Fourteenth Amendment’s Due Process
Clause requires states to afford a defendant the right to be tried only upon an
indictment by a grand jury. Id. at 521–22. The Court stated that the right to indictment
by a grand jury was not essential to preserving “fundamental principles of liberty and
justice,” id. at 535, or guarding “the substantial interest of the prisoner.” Id. at 538.
Here, I note, Petitioner waived his right to a preliminary hearing to determine the
question of probable cause to proceed further.

      Finally, although Petitioner sought relief under 28 U.S.C. § 2241, he must
obtain a certificate of appealability if he wishes to appeal. See 28 U.S.C. § 2253; Fed.
R. App. P. 22(b)(1); Rule 1(b) and Rule 11(a) of the Rules Governing Section 2254
Cases in the United States District Courts. The standards for certificates (1) where the

                                          -2-
district court reaches the merits or (2) where the district court rules on procedural
grounds are set forth in Slack v. McDaniel, 529 U.S. 473, 484-485 (2000). I have
applied the appropriate standard and determined that Petitioner is not entitled to a
certificate of appealability.

      IT IS ORDERED that the petition for writ of habeas corpus is denied and
dismissed without prejudice. No certificate of appealability has been or will be issued.
Judgment will be entered by separate document.

      DATED this 19th day of November, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          -3-
